Case 2:17-cv-10721-JTM-JVM Document 296-39 Filed 12/16/20 Page 1 of 7




                   EXHIBIT 41
Case 2:17-cv-10721-JTM-JVM Document 296-39 Filed 12/16/20 Page 2 of 7




                                    SUBPOENA
                   Criminal District Court for the Parish of Orleans

      To: _______________________________________________

  YOU ARE HEREBY NOTIFIED to appear before the CHILDREN’s ADVOCACY

  CENTER for the Parish of Orleans, 1101 Calhoun Street, New Orleans, LA

  70118 on the 15th of February, in the year of our lord, 2015, at 12:00 P.M.



                              LEON A. CANNIZARO, J.R., DISTRICT ATTORNEY



                                            ___Payal Patel__________________
                                            Assistant District Attorney




                                                                                OPDA086024
Case 2:17-cv-10721-JTM-JVM Document 296-39 Filed 12/16/20 Page 3 of 7




                                     SUBPOENA
                    Criminal District Court for the Parish of Orleans

      To: Detective Nigel Baddoo

  YOU ARE HEREBY NOTIFIED to appear before the Grand Jury 619 South White

  Street, On Thursday July 23, 2015, 9:00 am to 1:00 p.m. to testify in the case of State

  of Louisiana v. Gerald Page, Aggravated Rape.



                               LEON A. CANNIZARO, J.R., DISTRICT ATTORNEY



                                             ___Payal Patel__________________
                                             Assistant District Attorney




                                                                                   OPDA086014
Case 2:17-cv-10721-JTM-JVM Document 296-39 Filed 12/16/20 Page 4 of 7




                                    SUBPOENA
                   Criminal District Court for the Parish of Orleans

      To: Sgt. Omar Garcia

  YOU ARE HEREBY NOTIFIED to appear before Orleans Parish District

  Attorney’s office on August 12, 2015 at 9:30 am



                             LEON A. CANNIZARO, J.R., DISTRICT ATTORNEY



                                           ___Payal Patel__________________
                                           Assistant District Attorney




                                                                              OPDA086016
Case 2:17-cv-10721-JTM-JVM Document 296-39 Filed 12/16/20 Page 5 of 7




                                       SUBPOENA
                   Criminal District Court for the Parish of Orleans

      To: Detective Jessica Williams

  YOU ARE HEREBY NOTIFIED to appear before Orleans Parish District

  Attorney’s office on August 12, 2015 at 9:30 am



                             LEON A. CANNIZARO, J.R., DISTRICT ATTORNEY



                                           ___Payal Patel__________________
                                           Assistant District Attorney




                                                                              OPDA086018
Case 2:17-cv-10721-JTM-JVM Document 296-39 Filed 12/16/20 Page 6 of 7




                                    SUBPOENA
                   Criminal District Court for the Parish of Orleans

      To: Michael Flores,

  YOU ARE HEREBY NOTIFIED to appear before Orleans Parish District

  Attorney’s Office for the Parish of Orleans, 619 South White Street on the 16th of

  December, in the year of our lord, 2015, at 09:00 A.M.



                              LEON A. CANNIZARO, J.R., DISTRICT ATTORNEY



                                            ___Payal Patel__________________
                                            Assistant District Attorney




                                                                                 OPDA086034
Case 2:17-cv-10721-JTM-JVM Document 296-39 Filed 12/16/20 Page 7 of 7




                                     SUBPOENA
                   Criminal District Court for the Parish of Orleans

      To: Sgt. Omar Garcia
          Detecitve Tyra Pruitt
          Detective Michael Flores
          Detective Matthew White
          Detective Anya Coleman

  YOU ARE HEREBY NOTIFIED to appear before the District Attorney’s Office,

  for the Parish of Orleans, 619 South White Street on the 20th of April, 2016 at

  12:30pm.



                             LEON A. CANNIZARO, J.R., DISTRICT ATTORNEY



                                           ___Payal Patel__________________
                                           Assistant District Attorney




                                                                                OPDA086094
